         Case 1:21-mj-00424-ZMF Document 19 Filed 07/20/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :      CRIMINAL NO. 1:21-mj-00424-ZMF
                                             :
TANNER BRYCE SELLS,                          :
                                             :
                      Defendant.             :


                                     NOTICE OF FILING

       The Government requests that the attached discovery letter, dated July 20, 2021, be made

part of the record in the above-captioned case.

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             ACTING UNITED STATES ATTORNEY


                                             ________________________________
                                             JACOB J. STRAIN
                                             Utah Bar No. 12680
                                             Assistant United States Attorney
                                             U.S. Attorney’s Office for the District of Columbia
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
        Case 1:21-mj-00424-ZMF Document 19 Filed 07/20/21 Page 2 of 10




                                                 U.S. Department of Justice

                                                 CHANNING D. PHILLIPS
                                                 Acting United States Attorney
                                                 District of Utah


                                                    Judiciary Center
                                                    555 Fourth St. N.W.
                                                    Washington, D.C. 20530


                                         July 20, 2021

Kyle Wackenheim
Assistant Federal Public Defender

       RE:      U.S. v. TANNER BRYCE SELLS (1:21-mj-00424-ZMF)

Dear Counsel,

        Pursuant to our discovery obligations, we have provided the following files via USAfx on
July 20, 2021. Note that many of these files and their related physical attachments are currently
being formally processed for discovery by the discovery team assigned to the Capitol Riots
cases. As such, some of the same files will be re-produced with bates-stamps at a later date.

 0176-OC-3379748_0000056.pdf
 0176-OC-3379748_0000056_1A0000029_0000001_PHYSICAL.pdf
 OCC201403 (folder)
 OCC2014chats (folder)
 OCC2014files (folder)
 OCC2014icons (folder)
 OCC2014instant_messages (folder)
 OCC2014OCC201362 & OCC201363.pdf
 OCC2014party_photos (folder)
 OCC2014thumbnails (folder)
 OCC2014chats\iMessages_Native (folder)
 OCC2014chats\Native Messages_tannersells13@gmail.com (folder)
 OCC2014chats\iMessages_Native\chat-2.txt
 OCC2014chats\Native Messages_tannersells13@gmail.com\chat-1.txt
 OCC2014files\Configuration (folder)
 OCC2014files\Image (folder)
 OCC2014files\Uncategorized (folder)
 OCC2014files\Video (folder)
 OCC2014files\Configuration\com-facebook-sdk-like-data
 OCC2014files\Configuration\facebook_persistence_user_1317245889
      Case 1:21-mj-00424-ZMF Document 19 Filed 07/20/21 Page 3 of 10




OCC2014files\Image\5005.JPG
OCC2014files\Image\5005_1.JPG
OCC2014files\Image\5005_10.JPG
OCC2014files\Image\5005_11.JPG
OCC2014files\Image\5005_12.JPG
OCC2014files\Image\5005_13.JPG
OCC2014files\Image\5005_14.JPG
OCC2014files\Image\5005_15.JPG
OCC2014files\Image\5005_16.JPG
OCC2014files\Image\5005_17.JPG
OCC2014files\Image\5005_18.JPG
OCC2014files\Image\5005_19.JPG
OCC2014files\Image\5005_2.JPG
OCC2014files\Image\5005_20.JPG
OCC2014files\Image\5005_21.JPG
OCC2014files\Image\5005_22.JPG
OCC2014files\Image\5005_23.JPG
OCC2014files\Image\5005_24.JPG
OCC2014files\Image\5005_25.JPG
OCC2014files\Image\5005_26.JPG
OCC2014files\Image\5005_27.JPG
OCC2014files\Image\5005_28.JPG
OCC2014files\Image\5005_29.JPG
OCC2014files\Image\5005_3.JPG
OCC2014files\Image\5005_30.JPG
OCC2014files\Image\5005_31.JPG
OCC2014files\Image\5005_32.JPG
OCC2014files\Image\5005_33.JPG
OCC2014files\Image\5005_34.JPG
OCC2014files\Image\5005_35.JPG
OCC2014files\Image\5005_36.JPG
OCC2014files\Image\5005_37.JPG
OCC2014files\Image\5005_38.JPG
OCC2014files\Image\5005_39.JPG
OCC2014files\Image\5005_4.JPG
OCC2014files\Image\5005_40.JPG
OCC2014files\Image\5005_41.JPG
OCC2014files\Image\5005_5.JPG
OCC2014files\Image\5005_6.JPG
OCC2014files\Image\5005_7.JPG
OCC2014files\Image\5005_8.JPG
OCC2014files\Image\5005_9.JPG
OCC2014files\Image\cplAdmYimcLkggyoysbcvu7erubapnp.png
OCC2014files\Image\cplAdNB6kRMpcx9CPH475GO3jgSqRjQ.jpeg
OCC2014files\Image\cplAe92AtB5Z+DgsWIJQBeUOLLwb54o.heic
     Case 1:21-mj-00424-ZMF Document 19 Filed 07/20/21 Page 4 of 10




OCC2014files\Image\cplAeYENX5N9hABKMlNh73K+zHOrHjC.heic
OCC2014files\Image\cplAQ68aDnPh5XZrpWmypKh5x0aY+2k.heic
OCC2014files\Image\cplAQOe9lEf3gxy5nDZ_DY8I1lZHCEv.heic
OCC2014files\Image\cplAS8USMHY9OVGMMbgYYKmVK_XNgT8.heic
OCC2014files\Image\cplAS9HTdfHrvpTyv_3Z0qWlTwCi7Jb.heic
OCC2014files\Image\cplASUJ+HhXvpWqzVBX6fRrZea5m5qY.jpeg
OCC2014files\Image\cplATc+TI6fZVtjCWKCApmCyBwgC1Ns.heic
OCC2014files\Image\cplAV4kfOOv2jP8oGZyGd5614xywFDD.heic
OCC2014files\Image\cplAWcDVMt0eCOPnr87wX4yHwDBuKU6.heic
OCC2014files\Image\cplAWDyTkrOhvcnQuIis7td+oG1Ui8I.heic
OCC2014files\Image\cplAWM1Llbt0HdMVLQywr5wVMZo3KLr.jpeg
OCC2014files\Image\cplAX795ChKdLqYeF8Qgvlhgcj9iysp.heic
OCC2014files\Image\IMG_0056.HEIC
OCC2014files\Image\IMG_0057.HEIC
OCC2014files\Image\IMG_0058.HEIC
OCC2014files\Image\IMG_0068.PNG
OCC2014files\Image\IMG_0700.jpeg
OCC2014files\Image\IMG_0701.jpeg
OCC2014files\Image\IMG_0702.jpeg
OCC2014files\Image\IMG_0727.jpeg
OCC2014files\Image\IMG_1608.JPG
OCC2014files\Image\IMG_1609.JPG
OCC2014files\Image\IMG_1610.JPG
OCC2014files\Image\IMG_1611.JPG
OCC2014files\Image\IMG_1612.JPG
OCC2014files\Image\IMG_1613.JPG
OCC2014files\Image\IMG_1613.THM
OCC2014files\Image\IMG_1614.JPG
OCC2014files\Image\IMG_1615.JPG
OCC2014files\Image\IMG_1616.JPG
OCC2014files\Image\IMG_1617.JPG
OCC2014files\Image\IMG_1618.JPG
OCC2014files\Image\IMG_1618.THM
OCC2014files\Image\IMG_1620.JPG
OCC2014files\Image\IMG_1621.JPG
OCC2014files\Image\IMG_1621.THM
OCC2014files\Image\IMG_1622.JPG
OCC2014files\Image\IMG_1633.JPG
OCC2014files\Image\IMG_1633.THM
OCC2014files\Image\IMG_1634.JPG
OCC2014files\Image\IMG_1634.THM
OCC2014files\Image\IMG_1635.JPG
OCC2014files\Image\IMG_1636.JPG
OCC2014files\Image\IMG_1636.THM
OCC2014files\Image\IMG_1637.JPG
      Case 1:21-mj-00424-ZMF Document 19 Filed 07/20/21 Page 5 of 10




OCC2014files\Image\IMG_1637.THM
OCC2014files\Image\IMG_1638.JPG
OCC2014files\Image\IMG_1638.THM
OCC2014files\Image\IMG_1640(duplicate_filename_33).PNG
OCC2014files\Image\IMG_1641.PNG
OCC2014files\Image\IMG_1642.PNG
OCC2014files\Image\LocalVideoKeyFrame.jpg
OCC2014files\Image\LocalVideoKeyFrame_1.jpg
OCC2014files\Image\LocalVideoKeyFrame_2.jpg
OCC2014files\Image\LocalVideoKeyFrame_3.jpg
OCC2014files\Image\LocalVideoKeyFrame_4.jpg
OCC2014files\Image\LocalVideoKeyFrame_5.jpg
OCC2014files\Image\LocalVideoKeyFrame_6.jpg
OCC2014files\Uncategorized\com-facebook-sdk-AppEventsTimeSpent.json
OCC2014files\Uncategorized\com-facebook-sdk-AppEventsTimeSpent_1.json
OCC2014files\Uncategorized\com-facebook-sdk-PersistedAnonymousID.json
OCC2014files\Video\cplAa755oyb3lmppkY0U7waEH+UZhcZ.mov
OCC2014files\Video\cplAaj0wueJizGxdHvX6y1UOm68c5M2.mov
OCC2014files\Video\cplAbb0IX6hGNHRvxS8A1If9hGKKjOJ.mov
OCC2014files\Video\cplAbIEKhQQfp51UlYlzY7KBHe0ZGM+.mov
OCC2014files\Video\cplAbrt0i9A4WvsQuA65ahhhCUIIgh2.mov
OCC2014files\Video\cplAc2_xgHiamVUN0HR16ksSoOUYt6H.mov
OCC2014files\Video\cplAdalI9AcT7co8PUyWVazz1kd8hhS.mov
OCC2014files\Video\cplAe9T0B4b3AYcSEzCkXMoXPJvMV1b.mov
OCC2014files\Video\cplAf150ep99dUwr8H2LevXyiUBXpSv.mov
OCC2014files\Video\cplAf3KiX7i6QLV4IM36A5hn9unhXIm.mov
OCC2014files\Video\cplAfQvlFpVjglJ49HI2Y1Sl15kdhFR.mov
OCC2014files\Video\cplAQ8JsZ721yTxM2pRiiLFjs0nvulO.mov
OCC2014files\Video\cplAR5NxLco2AGr5jtSsqv+FbaB1wIG.mov
OCC2014files\Video\cplARRy4vzCVIYbBFR3Veo95i4xg9pB.mov
OCC2014files\Video\cplATfI1xC2k2NJ8Kg9JpZFDA3O1F6W.mov
OCC2014files\Video\cplATHCxBiPViHHiIB1xD69zWHtVYZI.mov
OCC2014files\Video\cplAWfnm0oxs4HWWQ9DHIee3C6Dbma1.mov
OCC2014files\Video\cplAWGvMoZHEQR_DWKRDOP6IHX2MeYU.mov
OCC2014files\Video\cplAXPUCFWqHHHSRuQAySkWP1FryxUs.mov
OCC2014files\Video\cplAY6CRo830T_LLxuyRZzgw4DEq5w6.mov
OCC2014icons\activityAnalytics.png
OCC2014icons\address-entry.png
OCC2014icons\attachment.png
OCC2014icons\calendar.png
OCC2014icons\call.png
OCC2014icons\car-entry.png
OCC2014icons\chat.png
OCC2014icons\data-files.png
OCC2014icons\Deleted-icon.png
      Case 1:21-mj-00424-ZMF Document 19 Filed 07/20/21 Page 6 of 10




OCC2014icons\Deleted1.png
OCC2014icons\email-entry.png
OCC2014icons\email-read.png
OCC2014icons\email-sent.png
OCC2014icons\email.png
OCC2014icons\fax-entry.png
OCC2014icons\Forwarded.png
OCC2014icons\FromArrow.png
OCC2014icons\general-entry.png
OCC2014icons\google-earth.png
OCC2014icons\google-maps.png
OCC2014icons\goto.png
OCC2014icons\HeaderPdf.jpg
OCC2014icons\home-entry.png
OCC2014icons\infected.png
OCC2014icons\Intact-icon.png
OCC2014icons\ipconnection.png
OCC2014icons\logoIcon.png
OCC2014icons\map-icon.png
OCC2014icons\mobile-entry.png
OCC2014icons\notes-entry.png
OCC2014icons\office-entry.png
OCC2014icons\organization.png
OCC2014icons\pager-entry.png
OCC2014icons\Scrambled.png
OCC2014icons\SentWithSiri.png
OCC2014icons\skype.png
OCC2014icons\star.png
OCC2014icons\sub-element.png
OCC2014icons\Tag.png
OCC2014icons\ToArrow.png
OCC2014icons\Unknown-icon.png
OCC2014icons\warning-icon.png
OCC2014icons\web-address-entry.png
OCC2014icons\work-entry.png
OCC2014instant_messages\Native (folder)
OCC2014instant_messages\Native Messages (folder)
OCC2014instant_messages\Native\1 (folder)
OCC2014instant_messages\Native\1\IMG_1641.PNG
OCC2014instant_messages\Native\1\thumb_IMG_1641.jpg
OCC2014instant_messages\Native Messages\1 (folder)
OCC2014instant_messages\Native Messages\1\(root)var_tmp_com.apple.messages_com.apple.MobileSMS_M
0BD099AEF78E_IMG_1639.JPG
OCC2014instant_messages\Native Messages\1\(root)var_tmp_com.apple.messages_com.apple.MobileSMS_M
E5A74B49188E_IMG_1640.PNG
      Case 1:21-mj-00424-ZMF Document 19 Filed 07/20/21 Page 7 of 10




OCC2014instant_messages\Native Messages\1\(root)var_tmp_com.apple.messages_com.apple.MobileSMS_M
1D8372D9BE4A_IMG_1608.MOV
OCC2014instant_messages\Native Messages\1\(root)var_tmp_com.apple.messages_com.apple.MobileSMS_M
6FE9E7D2C87A_IMG_1636.MOV
OCC2014instant_messages\Native Messages\1\thumb_(root)var_tmp_com.apple.messages_com.apple.MobileS
0BD099AEF78E_IMG_1639.jpg
OCC2014instant_messages\Native Messages\1\thumb_(root)var_tmp_com.apple.messages_com.apple.MobileS
E5A74B49188E_IMG_1640.jpg
OCC2014instant_messages\Native Messages\1\thumb_(root)var_tmp_com.apple.messages_com.apple.MobileS
1D8372D9BE4A_IMG_1608.jpg
OCC2014instant_messages\Native Messages\1\thumb_(root)var_tmp_com.apple.messages_com.apple.MobileS
6FE9E7D2C87A_IMG_1636.jpg
OCC2014party_photos\unknown.jpg
OCC2014thumbnails\5005_thumb.jpg
OCC2014thumbnails\5005_thumb_1.jpg
OCC2014thumbnails\5005_thumb_10.jpg
OCC2014thumbnails\5005_thumb_11.jpg
OCC2014thumbnails\5005_thumb_12.jpg
OCC2014thumbnails\5005_thumb_13.jpg
OCC2014thumbnails\5005_thumb_14.jpg
OCC2014thumbnails\5005_thumb_15.jpg
OCC2014thumbnails\5005_thumb_16.jpg
OCC2014thumbnails\5005_thumb_17.jpg
OCC2014thumbnails\5005_thumb_18.jpg
OCC2014thumbnails\5005_thumb_19.jpg
OCC2014thumbnails\5005_thumb_2.jpg
OCC2014thumbnails\5005_thumb_20.jpg
OCC2014thumbnails\5005_thumb_21.jpg
OCC2014thumbnails\5005_thumb_22.jpg
OCC2014thumbnails\5005_thumb_23.jpg
OCC2014thumbnails\5005_thumb_24.jpg
OCC2014thumbnails\5005_thumb_25.jpg
OCC2014thumbnails\5005_thumb_26.jpg
OCC2014thumbnails\5005_thumb_27.jpg
OCC2014thumbnails\5005_thumb_28.jpg
OCC2014thumbnails\5005_thumb_29.jpg
OCC2014thumbnails\5005_thumb_3.jpg
OCC2014thumbnails\5005_thumb_30.jpg
OCC2014thumbnails\5005_thumb_31.jpg
OCC2014thumbnails\5005_thumb_32.jpg
OCC2014thumbnails\5005_thumb_33.jpg
OCC2014thumbnails\5005_thumb_34.jpg
OCC2014thumbnails\5005_thumb_35.jpg
OCC2014thumbnails\5005_thumb_36.jpg
OCC2014thumbnails\5005_thumb_37.jpg
     Case 1:21-mj-00424-ZMF Document 19 Filed 07/20/21 Page 8 of 10




OCC2014thumbnails\5005_thumb_38.jpg
OCC2014thumbnails\5005_thumb_39.jpg
OCC2014thumbnails\5005_thumb_4.jpg
OCC2014thumbnails\5005_thumb_40.jpg
OCC2014thumbnails\5005_thumb_41.jpg
OCC2014thumbnails\5005_thumb_5.jpg
OCC2014thumbnails\5005_thumb_6.jpg
OCC2014thumbnails\5005_thumb_7.jpg
OCC2014thumbnails\5005_thumb_8.jpg
OCC2014thumbnails\5005_thumb_9.jpg
OCC2014thumbnails\cplAa755oyb3lmppkY0U7waEH+UZhcZ_thumb.jpg
OCC2014thumbnails\cplAaj0wueJizGxdHvX6y1UOm68c5M2_thumb.jpg
OCC2014thumbnails\cplAbb0IX6hGNHRvxS8A1If9hGKKjOJ_thumb.jpg
OCC2014thumbnails\cplAbIEKhQQfp51UlYlzY7KBHe0ZGM+_thumb.jpg
OCC2014thumbnails\cplAbrt0i9A4WvsQuA65ahhhCUIIgh2_thumb.jpg
OCC2014thumbnails\cplAc2_xgHiamVUN0HR16ksSoOUYt6H_thumb.jpg
OCC2014thumbnails\cplAdalI9AcT7co8PUyWVazz1kd8hhS_thumb.jpg
OCC2014thumbnails\cplAdmYimcLkggyoysbcvu7erubapnp_thumb.png
OCC2014thumbnails\cplAdNB6kRMpcx9CPH475GO3jgSqRjQ_thumb.jpg
OCC2014thumbnails\cplAe92AtB5Z+DgsWIJQBeUOLLwb54o_thumb.jpg
OCC2014thumbnails\cplAe9T0B4b3AYcSEzCkXMoXPJvMV1b_thumb.jpg
OCC2014thumbnails\cplAeYENX5N9hABKMlNh73K+zHOrHjC_thumb.jpg
OCC2014thumbnails\cplAf150ep99dUwr8H2LevXyiUBXpSv_thumb.jpg
OCC2014thumbnails\cplAf3KiX7i6QLV4IM36A5hn9unhXIm_thumb.jpg
OCC2014thumbnails\cplAfQvlFpVjglJ49HI2Y1Sl15kdhFR_thumb.jpg
OCC2014thumbnails\cplAQ68aDnPh5XZrpWmypKh5x0aY+2k_thumb.jpg
OCC2014thumbnails\cplAQ8JsZ721yTxM2pRiiLFjs0nvulO_thumb.jpg
OCC2014thumbnails\cplAQOe9lEf3gxy5nDZ_DY8I1lZHCEv_thumb.jpg
OCC2014thumbnails\cplAR5NxLco2AGr5jtSsqv+FbaB1wIG_thumb.jpg
OCC2014thumbnails\cplARRy4vzCVIYbBFR3Veo95i4xg9pB_thumb.jpg
OCC2014thumbnails\cplAS8USMHY9OVGMMbgYYKmVK_XNgT8_thumb.jpg
OCC2014thumbnails\cplAS9HTdfHrvpTyv_3Z0qWlTwCi7Jb_thumb.jpg
OCC2014thumbnails\cplASUJ+HhXvpWqzVBX6fRrZea5m5qY_thumb.jpg
OCC2014thumbnails\cplATc+TI6fZVtjCWKCApmCyBwgC1Ns_thumb.jpg
OCC2014thumbnails\cplATfI1xC2k2NJ8Kg9JpZFDA3O1F6W_thumb.jpg
OCC2014thumbnails\cplATHCxBiPViHHiIB1xD69zWHtVYZI_thumb.jpg
OCC2014thumbnails\cplAV4kfOOv2jP8oGZyGd5614xywFDD_thumb.jpg
OCC2014thumbnails\cplAWcDVMt0eCOPnr87wX4yHwDBuKU6_thumb.jpg
OCC2014thumbnails\cplAWDyTkrOhvcnQuIis7td+oG1Ui8I_thumb.jpg
OCC2014thumbnails\cplAWfnm0oxs4HWWQ9DHIee3C6Dbma1_thumb.jpg
OCC2014thumbnails\cplAWGvMoZHEQR_DWKRDOP6IHX2MeYU_thumb.jpg
OCC2014thumbnails\cplAWM1Llbt0HdMVLQywr5wVMZo3KLr_thumb.jpg
OCC2014thumbnails\cplAX795ChKdLqYeF8Qgvlhgcj9iysp_thumb.jpg
OCC2014thumbnails\cplAXPUCFWqHHHSRuQAySkWP1FryxUs_thumb.jpg
OCC2014thumbnails\cplAY6CRo830T_LLxuyRZzgw4DEq5w6_thumb.jpg
      Case 1:21-mj-00424-ZMF Document 19 Filed 07/20/21 Page 9 of 10




OCC2014thumbnails\IMG_0056_thumb.jpg
OCC2014thumbnails\IMG_0057_thumb.jpg
OCC2014thumbnails\IMG_0058_thumb.jpg
OCC2014thumbnails\IMG_0068_thumb.jpg
OCC2014thumbnails\IMG_0700_thumb.jpg
OCC2014thumbnails\IMG_0701_thumb.jpg
OCC2014thumbnails\IMG_0702_thumb.jpg
OCC2014thumbnails\IMG_0727_thumb.jpg
OCC2014thumbnails\IMG_1608_thumb.jpg
OCC2014thumbnails\IMG_1609_thumb.jpg
OCC2014thumbnails\IMG_1610_thumb.jpg
OCC2014thumbnails\IMG_1611_thumb.jpg
OCC2014thumbnails\IMG_1612_thumb.jpg
OCC2014thumbnails\IMG_1613_thumb.jpg
OCC2014thumbnails\IMG_1613_thumb_1.jpg
OCC2014thumbnails\IMG_1614_thumb.jpg
OCC2014thumbnails\IMG_1615_thumb.jpg
OCC2014thumbnails\IMG_1616_thumb.jpg
OCC2014thumbnails\IMG_1617_thumb.jpg
OCC2014thumbnails\IMG_1618_thumb.jpg
OCC2014thumbnails\IMG_1618_thumb_1.jpg
OCC2014thumbnails\IMG_1620_thumb.jpg
OCC2014thumbnails\IMG_1621_thumb.jpg
OCC2014thumbnails\IMG_1621_thumb_1.jpg
OCC2014thumbnails\IMG_1622_thumb.jpg
OCC2014thumbnails\IMG_1633_thumb.jpg
OCC2014thumbnails\IMG_1633_thumb_1.jpg
OCC2014thumbnails\IMG_1634_thumb.jpg
OCC2014thumbnails\IMG_1634_thumb_1.jpg
OCC2014thumbnails\IMG_1635_thumb.jpg
OCC2014thumbnails\IMG_1636_thumb.jpg
OCC2014thumbnails\IMG_1636_thumb_1.jpg
OCC2014thumbnails\IMG_1637_thumb.jpg
OCC2014thumbnails\IMG_1637_thumb_1.jpg
OCC2014thumbnails\IMG_1638_thumb.jpg
OCC2014thumbnails\IMG_1638_thumb_1.jpg
OCC2014thumbnails\IMG_1640(duplicate_filename_33)_thumb.jpg
OCC2014thumbnails\IMG_1641_thumb.jpg
OCC2014thumbnails\IMG_1642_thumb.jpg
OCC2014thumbnails\LocalVideoKeyFrame_thumb.jpg
OCC2014thumbnails\LocalVideoKeyFrame_thumb_1.jpg
OCC2014thumbnails\LocalVideoKeyFrame_thumb_2.jpg
OCC2014thumbnails\LocalVideoKeyFrame_thumb_3.jpg
OCC2014thumbnails\LocalVideoKeyFrame_thumb_4.jpg
OCC2014thumbnails\LocalVideoKeyFrame_thumb_5.jpg
        Case 1:21-mj-00424-ZMF Document 19 Filed 07/20/21 Page 10 of 10




 OCC2014thumbnails\LocalVideoKeyFrame_thumb_6.jpg

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are
any categories of information that you believe are particularly relevant to your client.

       This material is subject to the terms of the Protective Order issued in this case.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any
notice within the time period required by the Rules or allowed by the Court for the filing of any
pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                              By: /s/ Jacob J. Strain
                                              JACOB J. STRAIN
                                              Assistant United States Attorney
